Citation Nr: 0711197	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  05-24 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
arthritis.

2.  Entitlement to service connection for arthritis of the 
lumbar spine.

3.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1952 
to April 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) originally on appeal from an October 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Recent correspondence from the veteran and his 
representative, dated March 2006, indicates that he requests 
a hearing before a Veterans Law Judge at the St. Petersburg, 
Florida RO (Travel Board) in December 2006.  The veteran 
should be scheduled for the requested Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The RO should must schedule the veteran 
for the requested Travel Board hearing 
before the Board in St. Petersburg, 
Florida, in the order that this 
original request for a hearing was 
received.  The veteran must be provided 
proper notice of the date and time of 
the scheduled hearing and the 
notification must be documented in the 
claims file.  The veteran's new address 
is of record.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


